Citation Nr: 9924781	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  94-41 657A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. L. Krasinski, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to June 
1982 in three consecutive periods of service.  

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1993 rating decision of the 
Department of Veterans Affairs (VA), Los Angeles, California, 
Regional Office (RO).  This matter was remanded to the RO in 
October 1997 for additional development.   

In this case, it appears that complete copies of the 
veteran's service medical records are not available.  The 
Board finds that the RO made a diligent effort to locate and 
obtain complete copies of the veteran's service medical 
records.  The National Personnel Records Center (NPRC) 
conducted searches for the veteran's service medical records 
in September 1982, October 1982, October 1992, March 1993, 
September 1993, December 1995, and November 1997.  This mater 
was remanded in October 1997 and the Board instructed the RO 
to again conduct searches for the missing service medical 
records.  The Board finds that the RO complied with the 
directives of the October 1997 remand and made a diligent 
effort to obtain the complete copies of the veteran's service 
medical records.  The Board notes that a service medical 
record, dated in September 1978, was found.  This service 
medical record indicates that the veteran was in a motor 
vehicle accident.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims have been obtained 
insofar as possible by the RO.  

2.  The preponderance of the competent and probative evidence 
shows that chronic back disability to include mild scoliosis 
and slight compression on the right side of L2, first 
manifested in 1992, was not incurred in service, and is not 
medically related to the veteran's period of service or to 
any incident in service.  

3.  The preponderance of the competent and probative evidence 
shows that chronic residuals of a head injury were not 
incurred in service and are not medically related to the 
veteran's period of service or to any incident in service.  


CONCLUSIONS OF LAW

1.  A back disability to include mild scoliosis and slight 
compression on the right side of L2, was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.304(f) (1998). 

2.  The residuals of a head injury were not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.304(f) (1998). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  

Service connection may also be granted for a disability 
initially diagnosed after service when shown to be related to 
service.  38 C.F.R. § 3.303(d) (1998).

In addition, as the veteran served continuously for ninety 
(90) or more days during a period of war or after December 
31, 1946, if arthritis became manifest to a degree of 10 
percent within one year from the date of his termination of 
such service, such condition would be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  Such a presumption 
would be rebuttable, however, by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1998). 

The VA must determine whether evidence supports the veteran's 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Factual Background

Service medical records indicate that the veteran was 
admitted to a non-federal hospital on September 9, 1978 and 
was discharged on September 11, 1978.  It was noted that the 
veteran sustained injuries when the car he was driving was 
involved in an accident on September 8, 1978 in Palma 
Mallorca, Spain.  The diagnosis was back strain and 
laceration over the left eyebrow.  It was noted that the 
disposition was "duty."   

Treatment records by Dr. G.N., dated in December 1990, 
indicate that the veteran complained of back pain.  The 
veteran reported that he was in a motor vehicle accident in 
1979 in Spain and since then, he has had recurrent back pain.  
Treatment records, dated in February 1991, indicate that the 
veteran was treated for back pain.  The assessment was back 
strain.  

A July 1992 treatment record from the B.S. Medical Group 
indicates that the veteran was seen for the first time for 
back pain.  The veteran complained of back pain since 1978, 
when he had a motor vehicle accident in Europe.   Examination 
revealed pain in the lower lumbar area.  The diagnosis was 
chronic back pain problem with possible mild scoliosis.  X-
ray examination revealed mild scoliosis.  

Treatment records from the B.S. Medical Group, dated in 
August 1992, indicate that the veteran was treated for low 
back pain.  It was noted for clinical history purposes that 
the veteran's pain went back to 1978, when the veteran had a 
motor vehicle accident in Europe.  It was further noted that 
since that time, the veteran had been having pain on and off.  
X-ray examination revealed mild scoliosis.  Other than the 
above symptoms, there were no abnormal findings, although the 
veteran had some numbness in both feet.  The assessment was 
lumbar radiculopathy.  

An October 1993 examination report, by Dr. R.F., indicates 
that the veteran had complaints of ear difficulties.  He 
denied a history of dizziness or prior ear problems.  The 
impression was history of noise exposure at work with a 
bilateral mild sensorineural hearing loss in both of his ears 
with a history of tinnitus.  

A December 1993 disability evaluation in Otology, by Dr. 
J.L., indicates that the veteran reported that while he was 
in service in 1978, he was in an auto accident in Spain.  He 
was unconscious for a few hours and regained consciousness in 
a hospital.  He reported that he was hospitalized for two 
weeks.  He had earaches while recovering.  The diagnosis was 
possible abnormal middle ear function ruled out; sensory 
neural hearing deficit, bilateral, with functional overlay; 
tinnitus aurium, minimal degree, bilateral; possible 
transient ischemic attacks or atypical petit mal epilepsy; 
and chronic middle ear disease on the left, inactive.  Dr. 
J.L. stated that the veteran had small bilateral high 
frequency sensory neural hearing deficits with secondary 
tinnitus.  It was noted that possible contributing causes to 
his small high frequency hearing losses were vocational 
gunfire noise, recurrent ear infection, substantial auto 
accident head trauma in 1978, and unprotected work noise 
exposure from 1983 to 1991 and form 1991 to present.  Dr. 
J.L. stated that his history suggested that he had a 
potentially serious neurologic disease that was causing 
recurrent dizziness and transient loss of the ability to 
speak.  It was noted that this may be late sequale of the 
substantial head trauma sustained in 1978.   

A May 1994 orthopedic evaluation report, by Dr. S.G., 
indicates that that the veteran's lumbar and cervical strain 
dated back to May 17, 1994, when the veteran was in a bus 
accident.  It was noted that the veteran reported being in a 
motor vehicle accident approximately 20 years ago while in 
the military.  He stated that he was in the hospital for 
three weeks.  The veteran indicated that overall, he did 
improve after approximately one to two months.  As far as he 
recalled, there was no specific sequela.  The veteran denied 
having any history of serious disease or illness.  The 
impression was lumbosacral strain, moderate, and cervical 
strain, slight and moderate. 

In a June 1994 lay statement, T.V. stated that he was the 
veteran's supervisor in service in Spain from February 1978 
to May 1979.  He stated that the veteran was in a very 
serious automobile accident.  The veteran's vehicle flipped 
over, slid down a street, and hit a cement pole.  The 
veteran's upper body was ejected through the windshield 
before the seatbelt recoiled and pulled him back into the 
vehicle.  T.V. recalled that the veteran sustained injuries 
to his head, neck, and back.  The veteran was hospitalized in 
Palma de Majorca for three weeks.  After being released from 
the hospital, the veteran was treated by the medic for a head 
wound and was given a device for walking.  

In an August 1994 lay statement, J.H. indicated that he was 
the Commander of the Detachment 3, 1989th Communications 
Group, and the veteran was assigned to his detachment.  He 
indicated that the veteran was involved in a serious 
automobile accident in Palma, Mallorca in the summer of 1978.  
After the accident, the veteran was taken to a local Spanish 
hospital.  J.H. indicated that he visited the scene of the 
accident and the local hospital.  He noted that the veteran 
had been injured and had multiple lacerations; the veteran 
remained at the hospital for several days and was then 
released to the care of the medic.  J.H. stated that he 
completed a serious incident report.  

An August 1994 orthopedic evaluation report indicates that 
the veteran reported that his low back pain was almost 
completely gone.  The impression was resolved lumbosacral 
strain and resolved cervical strain.  The veteran was 
continued on physical therapy.  A final orthopedic 
evaluation, dated in August 1994, indicates that the 
impression was resolved cervical and lumbosacral strain.  It 
was noted that the veteran had no subjective or objective 
factors of disability.  There was no need for future medical 
care.   

In a September 1994 lay statement, E.S. indicated that he a 
medical technician in service and he served with the veteran 
in Spain from March 1978 to July 1979.  He stated that he 
remembered the veteran's accident and he went to the Red 
Cross hospital to check on the veteran.  He indicated that he 
took the veteran back to the site about 2 weeks later and 
gave him a cursory check up.  The veteran had a pretty good 
limp at that time and a couple of good lacerations.  E.S. 
indicated that because it was a roll over accident with 
possible spinal involvement, it only seemed logical at that 
time to send the veteran to Torrejon for a complete check up.  
E.S. indicated that he was shocked that veteran had come out 
of that accident as well as he did.  He stated that he knew 
how "injuries incurred in an accident such as yours can 
cause problems for a lifetime."  

A September 1994 VA examination report reveals that the 
veteran reported that since the accident in 1978, he has had 
chronic low back pain and intermittent bitemporal headaches.  
He also reported having intermittent lightheaded episodes 
without associated chest pain or cardiovascular symptoms, 
with episodes where he forgot recent events.  Examination of 
the heart and lungs was normal.  Neurological examination was 
normal.  The examiner indicated that despite the above noted 
symptoms, the physical examination was essentially within 
normal limits, except for some slight limitation in motion in 
the lumbosacral spine, and multiple psychosomatic complaints 
probably of neuropsychiatric origin.  X-ray examination of 
the lumbar spine revealed slight scoliosis and slight 
compression on the right side of L2.   

An October 1994 VA psychiatric examination report reflects a 
diagnosis of features of depression/dysthymia, features of 
amnestic disorder due to head trauma, probable history of 
post-concussive syndrome, and status post head trauma with 
loss of consciousness by history.  It was noted that the 
veteran needed a neurological work-up and a 
neuropsychological testing to rule out an organic brain 
syndrome.  The examiner indicated that it was unclear how 
much of a disabling effect that this may have had on him, but 
he did mention that he has been unable to complete his degree 
and he spent a lot of energy making himself concentrate on 
the road and streets when he is driving on the job.  The 
examiner indicated that a trial of anti-depressants may be of 
some benefit, since he appeared to have some symptoms of 
depression.  The veteran's records were not available for 
review.  

An October 1994 VA neurological examination report indicates 
that the veteran reported that he was in a motor vehicle 
accident in 1978; he was flung from the vehicle and was 
unconscious for an unknown amount of time.  The veteran 
reported that he was in the hospital for about 2 and 1/2 
weeks.  Approximately six months to one year following the 
accident, he began having multiple symptoms, including light 
headedness, vertigo, forgetfulness, intermittent 
disorientation, headaches, intermittent right hand weakness, 
and right face numbness.  He reported that the symptoms began 
six months to one year following the accident and have 
progressively worsened over the last few years.  The 
assessment was patient with multiple complaints with 
reportable olfactory hallucination.  The examiner felt 
compelled to rule out seizure focus.  The examiner stated 
that he could not consolidate the above complaints into any 
single central nervous system syndrome.  It was noted that 
the case was discussed with another physician, who felt that 
the post concussive syndrome was not likely secondary to the 
1978 injury due to the long duration between the injury and 
the onset of symptoms.  The Magnetic Resonance Imaging (MRI) 
of the brain was normal.  The EEG showed rare moderate left 
temporal slowing, compatible with underlying structural 
pathology.  

At a March 1996 hearing before the Board, the veteran stated 
that he was in an automobile accident in service in 1978.  
Hearing Transcript, hereinafter Tr., 6.  The automobile 
flipped over on its side and struck a cement light pole.  Tr. 
6.  The veteran was wearing a seatbelt and was projected 
throughout the windshield headfirst before the seatbelt 
recoiled and pulled him back.  Tr. 6.  He was taken to the 
Red Cross Hospital for about 2 or 3 weeks.  Tr. 6.  He was 
non-mobile and unable to walk for a couple of weeks.  Tr. 7.  
He had problems with his back and head while he was still on 
active duty.  Tr. 7.  The veteran reported to sick call maybe 
once or twice a year.  Tr. 7 and 14.  He was given some 
medication.  Tr. 14.  He did not recall if X-ray examinations 
were performed.  Tr. 14.  He did not see any doctors from 
1982 to 1988, because he was not employed and he did not have 
insurance.  Tr. 8.  He indicated that his current problems 
with his head included dizziness, lightheadedness, and 
problems with vision.  Tr. 11.  The veteran's primary 
residuals of the head injury were dizziness, lightheadedness, 
and problems with vision.  Tr. 15.  Regarding his back, he 
could not lay down, sit, or stand; he experienced pain and 
numbness in his feet.  Tr. 11.  He experienced these types of 
symptoms since 1978.  Tr. 11.    

An October 1996 medical evaluation report indicates that on 
June 29, 1996, a van collided with the rear of the bus he was 
driving.  It was noted that he had injured his neck and back 
only once before two years previously, during a collision 
when he was driving his bus.  The diagnosis was cervical 
spine strain and lumbosacral spine strain, secondary to the 
rear end motor vehicle accident of thirteen days earlier.     

Analysis

Service Connection for a Back Disability

The Board finds that the VA has met its duty to assist the 
veteran in the development of his claim for entitlement to 
service connection for a back disability.  The Board is 
satisfied that all facts have been properly developed.  The 
veteran was afforded a VA examination in September 1994.  
Pertinent treatment records were obtained.  No further 
assistance is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.326 (1998). 

The Board is aware that, in a case such as this one where the 
service medical records are unavailable, it has a heightened 
obligation to explain its findings and conclusions and to 
carefully consider the benefit of the doubt doctrine under 
38 U.S.C.A. § 5107(b).  O'Hare v. Derwinski, l Vet. App. 365 
(1991).  As noted above, the RO made a diligent effort to 
obtain complete copies of the veteran's service medical 
records.  A pertinent service medical record was found.  
However, other service medical records, such as the veteran's 
separation examination report, were not located. 

The veteran asserts that he incurred a back disability in 
service.  He contends that he injured his back in an 
automobile accident in 1978 while he was stationed in Spain, 
and that he has had a back disability since that time.  

Service medical records indicate that the veteran was 
admitted to a non-federal hospital on September 9, 1978 and 
was discharged on September 11, 1978.  It was noted that the 
veteran sustained injuries when the car he was driving was 
involved in an accident on September 8, 1978 in Palma 
Mallorca, Spain.  The diagnosis was back strain and 
laceration over the left eyebrow.  It was noted that the 
disposition was "duty."  The veteran has also submitted lay 
statements, dated in 1994, by acquaintances that had served 
with him in Spain.  The acquaintances indicated that the 
veteran was injured in an automobile accident in service.   

The veteran has submitted competent medical evidence showing 
that he has a current back disability.  A September 1994 VA 
orthopedic examination report reflects a diagnosis of slight 
scoliosis and slight compression on the right side of L2.  

After careful review of the evidence of record, the Board 
finds that the probative and persuasive evidence of record 
establishes that the veteran's current back disability was 
not incurred in service and is not medically related to the 
veteran's period of service.  The probative evidence of 
record establishes that the back disability, to include mild 
scoliosis and slight compression on the right side, first 
manifested in 1992.  

The veteran asserts that his back disability was caused by 
the automobile accident in 1978 and he has had a back 
disability since that time.  The Board finds that there is no 
competent medical evidence of continuity of symptomatology.  
The Board notes that the service medical records reflect a 
diagnosis of back strain in 1978.  However, there is no 
current diagnosis of back strain.  The most recent medical 
evidence, dated in 1994, reflects a diagnosis of mild 
scoliosis and slight compression on the right side of L2.  

The Board notes that an orthopedic evaluation report, dated 
in May 1994, reflects a diagnosis of lumbosacral strain.  
However, the report indicates that the lumbar strain was due 
to a bus accident in May 1994.  Subsequent reports indicate 
that the lumbar strain resolved by August 1994.  An October 
1996 treatment record reflects a diagnosis of lumbosacral 
spine strain; the lumbar strain was secondary to a rear end 
motor vehicle accident thirteen days earlier.  

The medical evidence of record shows that after service, the 
veteran was first treated for back pain in 1990.  The 
evidence of record further shows that mild scoliosis was 
first detected in 1991.  The veteran asserts that he has had 
a back disability since the accident in service; however, 
there is no competent evidence to support his contention.  

The Board notes that treatment records from the B.S. Medical 
Group include complaints that the veteran had back pain since 
1978, when he was in a motor vehicle accident.  Treatment 
records by Dr. G.N., dated in December 1990, indicate that 
the veteran complained of back pain.  It was noted that the 
veteran reported that he was in a motor vehicle accident in 
1979 in Spain and since then, he has had recurrent back pain.  
The Court has held that evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
competent medical evidence.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  

The veteran asserts that his current back disability was 
incurred in service and was caused by the automobile accident 
in service.  The veteran asserts that he has had back pain 
since the automobile accident in service.  Although the 
veteran and other lay persons are competent to provide an 
account of the veteran's symptoms, "the capability of a 
witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge."  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The veteran himself does not possess the technical 
or specialized knowledge to provide a probative conclusion 
with respect to the issue of whether his current back 
disorder was incurred in service or is medically related to 
the automobile accident in service.  The veteran has not 
submitted any other medical opinion to support his claim. 

The Board notes that the veteran has submitted a statement by 
the medical technician who served with him in Spain.  In a 
September 1994 statement, E.S. indicated that he was a 
medical technician in service and he served with the veteran 
in Spain from March 1978 to July 1979.  He stated that he 
remembered the veteran's accident.  He visited the veteran in 
the hospital and after about two weeks, he took the veteran 
back to the site.  E.S. indicated that he gave the veteran a 
cursory check up.  The veteran had a pretty good limp at that 
time and a couple of good lacerations.  E.S. stated that it 
was a roll over accident with possible spinal involvement.  
E.S. indicated that he was shocked that veteran had come out 
of that accident as well as he did.  

The medical technician did not confirm the presence of spinal 
involvement in service or even allege that he had the medical 
expertise to identify a spinal disability.  The medical 
technician only commented on the veteran's injuries in 
service; he did not provide a medical opinion as to whether 
the veteran's current back disability is related to the 
accident in service.  His comment that "injuries incurred in 
an accident such as yours can cause problems for a lifetime" 
is of little probative value.  The medical technician does 
not indicate what problems could be caused or whether the 
veteran in fact had these particular problems.  

The Board finds that the statements by T.V., the veteran's 
supervisor, and by J.H., the veteran's commander, have 
limited probative value.  Both the supervisor and the 
commander indicated that the veteran was in a serious 
automobile accident in service and that he sustained injuries 
and was hospitalized.  Their statements lend support to the 
veteran's claim of a back injury in service.  However, it has 
not been shown that the supervisor or the commander have the 
specialized medical expertise that is needed to provide a 
probative conclusion with respect to the extent of the 
veteran's injuries that were incurred in the inservice 
accident or whether the veteran's current disability is 
related to the inservice accident.  See Espiritu, supra.  

After carefully weighing and considering the evidence of 
record, the Board concludes that the probative and persuasive 
evidence of record shows that the veteran's back disorder is 
not related to the inservice automobile accident or any other 
incident in service.  The Board finds that the preponderance 
of the evidence shows that the veteran's back disability to 
include slight scoliosis and slight compression on the right 
side of L2 first manifested in 1991, was not incurred in 
service, and was not caused by the inservice automobile 
accident.  In light of the foregoing, the Board concludes 
that the preponderance of the evidence is against the 
veteran's claim for entitlement to service connection for a 
back disability, and the claim is denied.  38 U.S.C.A. 
§ 5107;  38 C.F.R. § 3.303.   

Service Connection for Residuals of a Head Injury

The Board finds that the VA has met its duty to assist the 
veteran in the development of his claim for entitlement to 
service connection for residuals of a head injury.  The Board 
is satisfied that all facts have been properly developed.  
The veteran was afforded VA examinations in October 1994.  
Pertinent treatment records were obtained.  No further 
assistance is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.326 (1998). 

The veteran asserts that he sustained a head injury in 
service in 1978 when he was in the automobile accident in 
Spain and that he currently has residuals from this head 
injury.  As noted above, because complete copies of the 
veteran's service medical records are unavailable, the Board 
has a heightened obligation to explain its findings and 
conclusions and to carefully consider the benefit of the 
doubt doctrine under 38 U.S.C.A. § 5107(b).  O'Hare v. 
Derwinski, l Vet. App. 365 (1991).  A pertinent service 
medical record is associated with the claims folder.  
However, other service medical records, such as the veteran's 
separation examination report, were not located.  

After careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claim for entitlement to service connection for residuals of 
a head injury.  

Service medical records indicate that the veteran sustained 
injuries when the car he was driving was involved in an 
accident on September 8, 1978 in Palma Mallorca, Spain.  He 
was admitted to a non-federal hospital on September 9, 1978 
and was discharged on September 11, 1978.  The diagnosis was 
back strain and laceration over the left eyebrow.  It was 
noted that the disposition was "duty."  It was not 
indicated in this service record that the veteran sustained a 
head injury in this accident.  

The veteran asserts that he currently has residuals of a head 
injury, including dizziness, lightheadedness, and problems 
with vision.  He has submitted competent medical evidence 
showing that he has defective hearing, tinnitus, inactive 
chronic middle ear disease on the left, and multiple 
complaints with reportable olfactory hallucinations.  An 
October 1994 VA neurological examination report reflects a 
diagnosis of multiple complaints (lightheadedness, vertigo, 
forgetfulness, intermittent disorientation, headaches, right 
hand weakness, right face numbness) with reportable olfactory 
hallucination.  A December 1993 disability evaluation by Dr. 
J.L. reflects diagnoses of sensori-neural hearing deficit, 
bilateral, with functional overlay; tinnitus aurium, minimal 
degree; and chronic middle ear disease on the left, inactive. 

However, the most probative and persuasive evidence of record 
does not establish a relationship between any current 
disability and the inservice injury or the veteran's period 
of service.  

In the December 1993 evaluation report, Dr. J.L. stated that 
"possible" contributing causes to the veteran's small high 
frequency hearing loss were vocational gunfire noise, 
recurrent ear infection, substantial auto accident head 
trauma in 1978 and unprotected work noise exposure from 1983 
to 1991 and from 1991 to present.  He also stated that the 
veteran's history suggested that he had a potentially serious 
neurologic disease which was causing recurrent dizziness and 
transient loss of the ability to speak.  It was noted that 
this may be late sequela of the substantial head trauma 
sustained in 1978.    

The Board finds that Dr. J.L.'s opinion, expressed in terms 
of "suggested" and "may," is speculative, and thus, has 
little probative value.  See Obert v. Brown, 5 Vet. App. 30, 
33 (1993).  The Board also finds the opinion by Dr. J.L. to 
have little probative value because Dr. J.L. did not provide 
the reasons and bases for his conclusions and it does not 
appear that he conducted a longitudinal review of the 
veteran's claims file prior to rendering this conclusions.  
The Board points out that Dr. J.L. indicates that the veteran 
sustained "substantial head trauma."  However, there is no 
contemporaneous evidence that the veteran sustained 
substantial head trauma in the inservice automobile accident 
in 1978.  Thus, the Board finds the statements by Dr. J.L. to 
have limited probative value.  See Owens v. Brown, 7 Vet. 
App. 429 (1995). 

An October 1994 VA psychiatric examination report reflects, 
in pertinent part, a diagnosis of features of amnestic 
disorder due to head trauma, probable history of post-
concussive syndrome, and status post head trauma with loss of 
consciousness by history.  The VA psychiatric examination 
report indicates that the veteran has "features" of an 
amnestic disorder due to head trauma; there is no indication 
that the veteran actually has that disorder.  The VA 
psychiatric examination report also indicates that the 
veteran has "probable" history of post-concussive syndrome.  
The Board finds that this is not sufficient medical evidence 
that the veteran currently has a post-concussive syndrome, 
because the opinion is too speculative and it is not clear 
that the veteran actually has this disorder.  The Board 
points out that the VA psychiatric examination report notes 
that the veteran's records were not available for review and 
that a neurological work-up and neuropsychological testing 
were needed to rule out an organic brain syndrome.  Thus, the 
Board finds the October 1994 VA psychiatric examination 
report to have limited probative value.  See Owens, supra.  

The evidence of record indicates that the veteran underwent 
further neurological examination in October 1994.  The 
October 1994 VA neurological examination report indicates 
that the VA examiner concluded that the veteran's complaints 
could not be consolidated into any single central nervous 
system syndrome and that post concussive syndrome was not 
likely due to the long duration between the injury and the 
onset of symptoms.  The October 1994 VA neurological 
examination report includes an assessment of multiple 
complaints with reportable olfactory hallucination.  Seizure 
focus was ruled out. 

The Board finds the October 1994 VA neurological examination 
report to be highly probative.  See Owens v. Brown, 7 Vet. 
App. 429 (1995).  The medical opinion was rendered by an 
expert who extensively examined the veteran.  Pertinent 
specialized tests, including an MRI and EEG, were performed.  
The VA examiner cited to the reasons and bases that he relied 
upon in formulating the conclusions.   

The veteran asserts that he currently has residuals of a head 
injury which were caused by injuries incurred in the 
automobile accident in service.  As discussed above, the 
veteran does not possess the technical or specialized 
knowledge to provide a probative conclusion with respect to 
the issue of whether he currently has residuals of a head 
injury which are medically related to the inservice 
automobile accident.  See Espiritu, supra.  The Board finds 
that the veteran's statements have little probative value.  
The veteran has not submitted any other medical opinion to 
support his claim. 

The veteran asserts that he has a scar of the left eyebrow 
which is a residual of the inservice automobile accident.  
The service medical record, dated in 1978, reflects a 
diagnosis of a laceration over the left eyebrow.  However, 
the veteran has not submitted competent medical evidence 
establishing that he currently has a scar over the left 
eyebrow.  The VA examinations, dated in September 1994 and 
October 1994, and the treatment records associated with the 
claims folder do not reflect the presence of scarring over 
the left eyebrow.  Thus, the Board finds that the veteran has 
not submitted competent medical evidence that he has a scar 
over the left eyebrow as a residual of a head injury.  

After carefully weighing and considering the evidence of 
record, the Board concludes that the preponderance of the 
evidence is against a finding that the veteran currently has 
residuals of a head injury that are related to the inservice 
automobile accident in 1978.  

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for entitlement to service connection for a residuals of a 
head injury, and the claim is denied.  38 U.S.C.A. §§ 1110, 
5107; 38 C.F.R. §§ 3.303. 

Although the Board has considered and denied the veteran's 
claim, as to the issue of entitlement to service connection 
for residuals of a head injury, on a ground different from 
that of the RO, the veteran has not been prejudiced by the 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board notes that the veteran has been informed of the 
pertinent laws and regulations relating to service connection 
and he has argued for service connection in his claim for VA 
benefits and throughout the course of this appeal.


ORDER

Entitlement to service connection for a back disability is 
denied. 

Entitlement to service connection for residuals of a head 
injury is denied. 



		
THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

